Name: Council Regulation (EEC) No 3824/85 of 20 December 1985 amending, with a view to its extension to cover self- employed persons, Regulation (EEC) No 2950/83 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund
 Type: Regulation
 Subject Matter: economic policy;  EU finance;  social affairs;  employment
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 370/25 COUNCIL REGULATION (EEC) No 3824/85 of 20 December 1985 amending, with a view to its extension to cover self-employed persons, Regulation (EEC) No 2950/83 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (c) the granting, for a period not exceeding 12 months per person, of aid for recruitment to addi ­ tional jobs or for employment in projects for the creation of additional jobs which fulfil a public need, and of assistance towards the creation of jobs for self-employed persons other than in a professional occupation, for young people under 25 who are seeking employment and for the long ­ term unemployed . The jobs referred to must be stable or likely to provide additional training or experience with a vocational content giving access to the labour market and facilitating employment in a stable job THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 127 thereof, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund ('), Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament, Having regard to the opinion of the Economic and Social Committee, Whereas a contribution to achieving the Community objective of reducing the number of unemployed persons can be made by facilitating, through assistance, both the creation of jobs for self-employed persons and the crea ­ tion of jobs for professional persons ; Whereas in consequence the scope of Article 1 (c) of Regulation (EEC) No 2950/83 (3) should be extended to include assistance towards the creation of jobs for self-em ­ ployed persons other than in a professional occupation, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (c) of Regulation (EEC) No 2950/83 is hereby replaced by the following : Article 2 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 2950/83 , applications for assistance towards the creation of jobs for self-employed persons under Article 1 (c) of the said Regulation, as amended by this Regulation, must, for operations to be realized during 1986, be made before 1 February 1986 . Article 3 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS (  ) OJ No L 289, 22. 10 . 1983, p . 38 . 0 OJ No C 237, 18 . 9 . 1985, p . 6 . (J) OJ No L 289, 22 . 10 . 1983, p . 1 .